Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/077,706 filed on October 26, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant filed an amendment on January 20, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on October 20, 2021. Applicant has amended claims 1-20. Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments/remarks filed on January 20, 2022 have been fully considered.
On pp. 10-12 of the applicant's arguments/remarks, with respect to rejection of independent claims 1, 8 and 15 under 35 U.S.C. 103 as being unpatentable over Van der Auwera et al., US 2017/0064339 A1, in view of Zhang et al., US 2017/0339431 A1, applicant’s comments are directed to amended version of independent claim 1 as amended on January 20, 2020 as opposed to the original version of claim 1 filed on October 22, 2020. The amendment necessitated a new ground of rejection and are addressed in the Office action that appears below.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera et al., US 2017/0064339 A1 (Van der Auwera) in view of Abe et al., US 2020/0389646 A1 (Abe).
With respect to claim 1, Van der Auwera discloses a method for video decoding [par. 6] in a decoder [FIGS. 1 and 3, unit 30], the method comprising: decoding prediction information for a current block in a current picture that is a part of a coded video sequence [FIG. 3 – see prediction processing unit 81, par. 79], the prediction information including a first syntax element and a second syntax element [par. 80 – see also abstract that discloses “syntax elements” include a first syntax element and a second syntax element in the header], the first syntax element indicating that a deblocking filter process is enabled for the current block, the deblocking filter process being applied to a boundary of the current block [par. 72: “Entropy encoding unit 56 of video encoder 20 encodes a first syntax element defined to indicate whether deblocking filter parameters are present in both a picture layer parameter set and a slice header for pictures referring to the picture layer parameter set “, see also par. 87: “The deblocking filter control syntax elements include deblocking filter parameters that indicate whether deblocking filtering is enabled or disabled”]; determining whether the second syntax element indicates a comparison in the deblocking filter process is enabled for the current block, the comparison being of a threshold and a difference of sample values of samples in two regions separated by the boundary of the current block to calculate a boundary strength of the deblocking filter process; [par. 53: “The deblocking decision functions may also be configured to determine a type and strength of the deblocking filter to apply to the edge based on the support” and par. 69: “boundary strength computation” at the encoder 20; see par. 86 for processes at the decoder 30 based on received syntax element]; in response to a determination that the second syntax element indicates that the comparison in the deblocking filter process is enabled for the current block, determining the boundary strength of the deblocking filter process based on the comparison; and performing the deblocking filter process for the current block based in the boundary strength [par. 86: “Deblocking filter 91 in video decoder 30 filters certain TU and PU edges of a decoded video block based on a result from a boundary strength computation and deblocking decisions. The boundary strength computation and the deblocking decisions are dependent on threshold values t.sub.c and β, which may be signaled to video decoder 30 from video encoder 20 using syntax elements”]. But Van der Auwera does not explicitly disclose in response to a determination that the second syntax element indicates that the comparison in the deblocking filter process is enabled for the current block, determining the boundary strength of the deblocking filter process based on the comparison. However, Abe discloses in response to a determination that the second syntax element indicates that the comparison in the deblocking filter process is enabled for the current block, determining the boundary strength of the deblocking filter process based on the comparison [pars. 204-205, 297].
process for the current block based on a plurality of samples located in one of two regions separated by the boundary of the current block [par. 132: “In general, filtering of an edge uses values of pixels from the neighborhood of a current edge to be deblocked. Therefore, both deblocking decision functions and deblocking filters may have a certain support region on both sides of an edge”].
With respect to claim 3, Van der Auwera, in view of Abe, disclose all of the limitations in claim 2 and further discloses wherein the second syntax element indicates that a number of the plurality of samples located in the one of two regions separated by the boundary of the current block is one of two and four [par. 39: “Each treeblock may be split into coding units (CUs) according to a quadtree. For example, a treeblock, as a root node of the quadtree, may be split into four child nodes, and each child node may in turn be a parent node and be split into another four child nodes”].
With respect to claim 4, Van der Auwera, in view of Abe, disclose all of the limitations in claim 1 and further discloses determining whether the difference of the sample values of the samples in the two regions separated by the boundary of the current block is greater than the threshold; and determining that no deblocking filter process is applied to the boundary of the current block based the difference of the sample values of the samples in the two regions separated by the boundary of the current block being greater than the threshold [par. 54: The deblocking filter parameters include syntax elements configured to indicate whether deblocking filtering is enabled or c and β”].
With respect to claim 5, Van der Auwera, in view of Abe, disclose all of the limitations in claim 1 and further discloses wherein the second syntax element is at one of picture level, a slice level, or a same level as the first syntax element [par. 75].
With respect to claim 6, Van der Auwera, in view of Abe, disclose all of the limitations in claim 1. Furthermore, Abe discloses wherein the comparison is one of a plurality of processes of determining the boundary strength of the deblocking filter process, and the prediction information includes a third syntax element indicating whether the plurality of processes of determining the boundary strength of the deblocking filter process is allowed for the current block [pars. 204-205, 297 – see also par. 91-92 regarding syntax structure that discloses that a number of syntax elements may be used in an encoding and decoding process]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 7, Van der Auwera, in view of Abe, disclose all of the limitations in claim 6. Furthermore, Abe discloses wherein the third syntax element is at a sequence parameter set level. the second syntax element is at one of a picture level, a slice level, and a same level as the deblocking control flag [pars. 204-205, 297 – see comments under the above rejection of claim 6].
With respect to claims 8-14, the claims are drawn to decoding devices that perform a series of steps that are commensurate in scope with steps of claims 1-7, 
With respect to claims 15-20, the claims are drawn to non-transitory computer-readable storage medium containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claims 1-6, respectively. Furthermore, Van der Auwera discloses such computer readable medium. Therefore, claims 15-20 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-6, respectively.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Zhang et al., US 2016/0330481 A1, discloses method and apparatus for intra prediction coding with boundary filtering.
Van der Auwera et al., US 2013/0188733 A1, discloses signaling of deblocking filter parameters.
Abe et al., US 2020/0389646 A1, discloses encoding and decoding methods and devices.
Karczewicz et al., US 2019/0373258 A1, discloses block-based adaptive loop filter design.
Kim et al., US 2018/0167615 A1, discloses systems and methods for optimizing video coding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485